





Exhibit 10hhh


Norfolk Southern Corporation Long-Term Incentive Plan
Award Agreement


Performance Share Units


This AGREEMENT dated as of <Date> (Award Date), between NORFOLK SOUTHERN
CORPORATION (Corporation), a Virginia corporation, and <Employee Name>
(Participant), Employee ID No. <Emp_Id>.


1.Award Contingent Upon Execution of this Agreement and of Non-Compete. This
Award is contingent upon the Participant’s execution of this Agreement and the
associated non-compete agreement, which is a condition precedent to this Award.
This Award shall be void, and the Participant shall not be entitled to any
rights hereunder, unless the Participant executes the non-compete agreement on
or before <Date>, and thereafter fully complies with its terms.


2.Terms of Plan Govern. Each Award made hereunder is made pursuant to the
Norfolk Southern Corporation Long‑Term Incentive Plan (Plan), all the terms and
conditions of which are deemed to be incorporated in this Agreement and which
forms a part of this Agreement. The Participant agrees to be bound by all the
terms and provisions of the Plan and by all determinations of the Committee
thereunder. Capitalized terms used in this Agreement but not defined herein
shall have the same meanings as in the Plan.
 
3.Award of Performance Share Units. The Corporation hereby confirms an Award to
the Participant on Award Date of <PSUs> Performance Share Units (PSUs). The
award of PSUs shall entitle the Participant to receive shares of Common Stock of
the Corporation upon the Corporation’s achievement over a Performance Cycle of
performance goals established by the Committee at the time of grant for the
following Performance Criteria equally weighted between (a) and (b):


(a)
The three-year total return to the Corporation’s stockholders as compared with
the total return on the publicly traded stocks of North American Class I
railroads (which, as of the Award Date, are Canadian National Railway Company,
Canadian Pacific Railway Limited, CSX Corporation, Kansas City Southern and
Union Pacific Corporation) and a specified minimum earnout if the three-year
total return to the Corporation’s stockholders is greater than the median total
return on all stocks comprising the S&P 500 Composite Stock Price Index
determined as of the first trading day of <Year of Award>. The three-year total
return shall be measured using the closing price per share of stock or
equivalent on the New York Stock Exchange (or if unavailable, on another U.S.
stock exchange) as determined during the 20 days on which stock is traded ending
on and including December 31, <Year Preceding Year of Award Date> and December
31, <3 Years After > or, if a stock is not traded on December 31, <3 Years After
>, on the most recent trading day immediately preceding such date. A company
will be excluded from the ranking if it ceases to be publicly traded at any time
during the three-year period as a result of the company’s being acquired by
another company or going private, but included and ranked at the bottom of the
group if the company ceases to be publicly traded as a result of becoming
subject to a bankruptcy, reorganization or liquidation proceeding.



(b)
The average of the Corporation’s annual after-tax returns on average invested
capital for the three-year Performance Cycle.







1



--------------------------------------------------------------------------------




Any PSUs earned at the end of the three-year Performance Cycle shall be
distributed in whole shares of Common Stock of the Corporation, subject to tax
withholding as provided in Section 5 of this Agreement. The value of PSUs
earned, if any, shall be determined by the Fair Market Value of the
Corporation’s Common Stock on the first day on which such stock is traded after
a full trading day has elapsed following the release of the Corporation’s annual
financial information for the last year of the Performance Cycle.


If the Participant’s employment is terminated for any reason other than the
Participant’s Retirement, Disability, or death before the expiration of the
Performance Cycle, all PSUs awarded hereunder shall be forfeited immediately and
all the Participant’s rights to such shares shall terminate immediately without
further obligation on the part of the Corporation or any Subsidiary Company. If
the Participant is granted a leave of absence before the end of the Performance
Cycle, the Participant shall not forfeit rights with respect to any Performance
Shares that were being earned during the Performance Cycle, unless the
Participant’s employment with the Corporation or a Subsidiary Company terminates
at any time during or at the end of the leave of absence and before the end of
the Performance Cycle, at which time the Participant shall forfeit all rights
with respect to any Performance Shares that were being earned during the
Performance Cycle.


If a Participant’s employment is terminated before the end of the Performance
Cycle by reason of Retirement, Disability or death, the Participant’s rights
with respect to any Performance Shares being earned during the Performance Cycle
shall continue as if the Participant’s employment had continued through the end
of the Performance Cycle.


Notwithstanding the foregoing, if the Participant Engages in Competing
Employment within a period of two years following Retirement or Disability and
before the end of the Performance Cycle, the Participant shall immediately
forfeit all rights with respect to any Performance Shares that were being earned
during the Performance Cycle without further obligation on the part of the
Corporation or any Subsidiary Company. A Participant “Engages in Competing
Employment” if the Participant works for or provides services for any
Competitor, on the Participant’s own behalf or on behalf of others, including,
but not limited to, as a consultant, independent contractor, director, owner,
officer, partner, joint venturer, or employee. For this purpose, a “Competitor”
is any entity in the same line of business as the Corporation in North American
markets in which the Corporation competes, including, but not limited to, any
North American Class I rail carrier, any other rail carrier competing with the
Corporation (including without limitation a holding or other company that
controls or operates or is otherwise affiliated with any rail carrier competing
with the Corporation), and any other provider of transportation services
competing with Corporation, including motor and water carriers.


Moreover, notwithstanding the foregoing, the Participant shall immediately
forfeit all rights with respect to any Performance Shares that were being earned
during the Performance Cycle without further obligation on the part of the
Corporation or any Subsidiary Company if:
i.
the Participant’s employment is terminated by reason of the Retirement or
Disability of the Participant before the expiration of the Performance Cycle,
and

ii.
it is determined that the Participant engaged in any of the following:

A.
the Participant engaged in an act of fraud, embezzlement or theft in connection
with the Participant’s duties or in the course of the Participant’s employment
with the Corporation or Subsidiary Company; or

B.
the Participant disclosed confidential information in violation of a
confidentiality agreement with the Corporation or a Subsidiary Company, or
otherwise in violation of the law.

A determination under this paragraph shall be made by the Committee with respect
to a participant who was, at any time, employed at the level of Vice President
or above, and this determination




2



--------------------------------------------------------------------------------




shall be made by the Vice President Human Resources with respect to all other
participants, and in either situation upon consultation with the Corporation’s
chief legal officer.


Participant understands that nothing in this Agreement (1) prohibits or impedes
Participant from reporting possible violations of federal law or regulation to
any governmental agency or entity (including but not limited to the Department
of Justice, the Securities and Exchange Commission (SEC), the Congress, and any
agency Inspector General), from making other disclosures that are protected
under the whistleblower provisions of federal law or regulation, or from
receiving a monetary award from the SEC related to participation in an SEC
investigation or proceeding, or (2) requires Participant to obtain prior
authorization of the Corporation to make any such reports or disclosures or to
notify the Corporation of such reports or disclosures.


No dividend equivalent payments shall be made with respect to the award of
Performance Share Units hereunder.


4.Savings Clause for Rules of Professional Responsibility. Nothing contained in
this Agreement will operate or be construed to restrict a lawyer in the practice
of law in contravention of Rule 5.6 of the Virginia Rules of Professional
Conduct or a similar professional conduct rule applicable to a lawyer who is an
active member of any other state bar.


5.Tax Withholding. The minimum necessary tax withholding obligation with respect
to an award of PSUs will be satisfied with shares of Common Stock of the
Corporation upon distribution of such award.


6.Recoupment. The Participant acknowledges that the Corporation shall recover
from any Participant who is a current or former executive officer all or any
portion of any PSUs awarded to the extent required by Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law No.
111‑203, or as may otherwise be required by law. In addition, any Participant
who at any time is a Board-elected officer at the level of Vice President or
above agrees that he will, upon the demand of the Board of Directors, reimburse
all or any portion of PSUs awarded if (a) financial results are restated due to
the material noncompliance of the Corporation with any financial reporting
requirement under the securities laws, (b) a lower PSU distribution would have
been made to the officer based upon the restated financial results, and (c) the
PSUs were distributed within the three-year period prior to the date the
applicable restatement was disclosed. The Participant acknowledges and agrees
that the Board of Directors or the Corporation may, without waiving any other
legal remedy allowed by law, deduct the full amount of such repayment obligation
from any amounts the Corporation then owes, or will in the future owe, to the
Participant. Nothing in this Agreement shall waive the Committee’s, Board of
Directors’ or Corporation’s rights to take any such other action as the
Committee, Board of Directors or the Corporation may deem appropriate in view of
all the facts surrounding the particular financial restatement.


7.Governing Law. The Participant agrees that this Award shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Virginia without
regard to Virginia’s choice of law rules. The Participant consents to the
personal jurisdiction of the federal and/or state courts serving the
Commonwealth of Virginia and waives any defenses of forum non conveniens. The
Participant agrees that any and all initial judicial actions related to this
Award shall only be brought in the United States District Court for the Eastern
District of Virginia, Norfolk Division or the appropriate state court in the
City of Norfolk, Virginia regardless of the place of residence or work location
of the Participant at the time of such action.
    
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer, and the Participant has executed this Agreement by
his or her electronic acceptance hereof, in acceptance of the above‑mentioned
Award, subject to the terms of the Plan and of this Agreement, all as of the day
and year first above written.




3



--------------------------------------------------------------------------------






                    


By:
NORFOLK SOUTHERN CORPORATION




4

